DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 32, it is not clear how the claim provides further limitations on the energizing ring over parent Claim 30 as the parent claim already recites the textured surface.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 11-13, 17-19, 21, 24, 25, 30-32, 34, 36, and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al., U.S. Patent Publication 2019/0368304, hereinafter referred to as Deng.
Regarding Claim 1, Deng discloses an apparatus for deployment in a subterranean well at a setting location, the apparatus comprising:
A load ring assembly comprising two or more rings (22/24) interlocked together, each ring comprises an outer surface having an outer circumference (defined by the outer surface seen in Figures 2/3), an inner surface with a central axis (defined as the surface which forms the through bore about axis 40; Paragraph 0019), and a wall having a wall thickness (defined as the radial thickness of the ring, Paragraph 0019), wherein each ring further comprises a slot extending through the entire wall thickness from a front face of the ring to a back face of the ring (formed by segments 28, 30, 32, Figure 3, Paragraph 0019), and wherein the outer surface of the rings in the load ring assembly is textured to engage and grip an inner surface of a subterranean well (as seen in the transition from Figures 1A to 1B; Paragraphs 0016-0020);
An energizing ring (expanding cone 44) having an outer surface, an inner surface, and a central axis (as seen in Figure 6, the cone runs on the interior bore of rings 22/24), wherein the outer surface of the energizing ring is configured to contact the inner surface of the load ring and to enlarge the outer circumference of the load ring in a radial direction, thereby causing the outer surface of the load ring o seal against an inner surface of the subterranean wellbore at the setting location (Paragraphs 0020, 0021).
Regarding Claim 2, Deng further discloses that the energizing ring is configured to contact the inner surface of the load ring assembly and to enlarge the outer circumference of the load ring assembly in a radial direction thereby causing the outer surface of the load ring elements to seal to an inner surface of the well at the setting location (as seen in the transition from Figures 1A to 1B; Paragraphs 0016-0022).
Regarding Claims 3 and 4, Deng further discloses that the outer surface of each of the load rings is textured to engage and grip[ an inner surface of the wellbore (Examiner notes that in the absence of a more explicit recitation of the nature of the texturing, the outer surface being designed to expand, grip, and seal necessitates some type of texture).
Regarding Claims 6 and 8, Deng further discloses that the assembly comprises exactly two rings (22/24).
Regarding Claim 11, Deng further discloses the outer surface of the load ring includes a textured surface (in so far as the outer surface is designed to engage the wellbore wall in a sealing manner, in the absence of a more explicit recitation of such a texture, the outer surface must have some sealing texture) and at least one shoulder extending to or above the textured surface configured to engage and grip the inner surface of the wellbore (as seen in Figures 4/5).
Regarding Claim 12, Deng further discloses that the inner surface of the load ring includes a convex surface (having an essentially cylindrical shape) relative to the central axis and the outer surface of the energizing ring includes a tapered surface relative to the central axis (as seen in Figures 4/5, Paragraph 0019).
Regarding Claim 13, Deng further discloses that the inner surface of the load ring includes a tapered surface (as seen in Figure 3) and the outer surface includes a convex surface relative to the central axis (having an essentially cylindrical shape).
Regarding Claims 17 and 18, Deng discloses a method of installing an apparatus in a subterranean well, the method comprising:
Positioning a load ring assembly (including rings 22 or 24) and an energizing ring (44) on a deployment device (mandrel 18, Paragraphs 0018, 0019);
The load ring assembly comprising two or more rings (22/24) interlocked together, each ring comprises an outer surface having an outer circumference (defined by the outer surface seen in Figures 2/3), an inner surface with a central axis (defined as the surface which forms the through bore about axis 40; Paragraph 0019), and a wall having a wall thickness (defined as the radial thickness of the ring, Paragraph 0019), wherein each ring further comprises a slot extending through the entire wall thickness from a front face of the ring to a back face of the ring (formed by segments 28, 30, 32, Figure 3, Paragraph 0019), and wherein the outer surface of the rings in the load ring assembly is textured to engage and grip an inner surface of a subterranean well (as seen in the transition from Figures 1A to 1B; Paragraphs 0016-0020);
The energizing ring (expanding cone 44) having an outer surface, an inner surface, and a central axis (as seen in Figure 6, the cone runs on the interior bore of rings 22/24);
	Inserting the deployment device, the load ring assembly, and the energizing ring  into the wellbore, the load ting assembly and the energizing ring positioned on the deployment device in a first orientation that allows the load ring assembly and the energizing ring to traverse the wellbore (as seen in Figure 1A; Paragraphs 0016-0020);  
Delivering the deployment device, the load ring assembly, and the energizing ring to a setting location in the wellbore (as seen in Figure 1B as part of the setting operation, Paragraph 0016);
Activating the deployment device to move the outer surface of the energizing ring to contact an inner surface of the load ring assembly to enlarge the outer circumference of the load ring to securely grip and seal an inner surface of the well at the setting location (as seen in Figure 1B, Paragraphs 0019-0021).
Regarding Claim 19, Deng further discloses that the outer surface of the rings in the load ring assembly is textured to engage and grip an inner surface of a subterranean well (as seen in the transition from Figures 1A to 1B; Paragraphs 0016-0020).
Regarding Claim 21, Deng further discloses that the ring assembly comprises exactly two rings (22/24).
Regarding Claim 24, Deng further discloses the outer surface of the load ring includes a textured surface (in so far as the outer surface is designed to engage the wellbore wall in a sealing manner, in the absence of a more explicit recitation of such a texture, the outer surface must have some sealing texture) and at least one shoulder extending to or above the textured surface configured to engage and grip the inner surface of the wellbore (as seen in Figures 4/5).
Regarding Claim 25, Deng further discloses that the inner surface of the load ring includes a convex surface (having an essentially cylindrical shape) relative to the central axis and the outer surface of the energizing ring includes a tapered surface relative to the central axis (as seen in Figures 4/5, Paragraph 0019).
Regarding Claims 30 and 32, Deng discloses a subterranean well assembly comprising:
A subterranean well having an inner surface at a setting location (seen in Figures 1A/B);
A load ring assembly comprising two or more rings (22/24) interlocked together, each ring comprises an outer surface having an outer circumference (defined by the outer surface seen in Figures 2/3), an inner surface with a central axis (defined as the surface which forms the through bore about axis 40; Paragraph 0019), and a wall having a wall thickness (defined as the radial thickness of the ring, Paragraph 0019), wherein each ring further comprises a slot extending through the entire wall thickness from a front face of the ring to a back face of the ring (formed by segments 28, 30, 32, Figure 3, Paragraph 0019), and wherein the outer surface of the rings in the load ring assembly is textured to engage and grip an inner surface of a subterranean well (as seen in the transition from Figures 1A to 1B; Paragraphs 0016-0020);
An energizing ring (expanding cone 44) having an outer surface, an inner surface, and a central axis (as seen in Figure 6, the cone runs on the interior bore of rings 22/24), wherein the outer surface of the energizing ring is configured to contact the inner surface of the load ring and to enlarge the outer circumference of the load ring in a radial direction, thereby causing the outer surface of the load ring o seal against an inner surface of the subterranean wellbore at the setting location (Paragraphs 0020, 0021).
Regarding Claim 31, Chen further discloses that the outer surface of the energizing ring is configured to contact the inner surface of the load ring assembly and to enlarge the outer circumference of the load ring to cause sealing engagement with the wellbore inner wall (Paragraphs 0016-0022).
Regarding Claim 34, Deng further discloses that the assembly comprises exactly two rings (22/24).
Regarding Claim 36, Deng further discloses that the setting location includes a casing string (14; Paragraph 0016).
Regarding Claim 38, Deng further discloses the outer surface of the load ring includes a textured surface (in so far as the outer surface is designed to engage the wellbore wall in a sealing manner, in the absence of a more explicit recitation of such a texture, the outer surface must have some sealing texture) and at least one shoulder extending to or above the textured surface configured to engage and grip the inner surface of the wellbore (as seen in Figures 4/5).
Regarding Claim 39, Deng further discloses that the inner surface of the load ring includes a convex surface (having an essentially cylindrical shape) relative to the central axis and the outer surface of the energizing ring includes a tapered surface relative to the central axis (as seen in Figures 4/5, Paragraph 0019).
Regarding Claim 40, Deng further discloses that the inner surface of the load ring includes a tapered surface (as seen in Figure 3) and the outer surface includes a convex surface relative to the central axis (having an essentially cylindrical shape).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 23, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (2019/0368304) in view of Godfrey et al., U.S. Patent Publication 2020/0063521, hereinafter referred to as Godfrey.
Regarding Claims 10, 23, and 37, Deng discloses the limitations presented in Claims 1, 17, and 30 as detailed above.  While Deng discloses the rings expanding to form a seal, it does not expressly disclose that the rings include a particulate coating to increase friction.
Additionally, Godfrey teaches the use of tubular seals in a wellbore which may include friction increasing means in the form of abrasive particulates (Paragraph 0037).
Therefore, it would have been obvious to modify the sealing surface of Deng to include abrasive particles to increase friction as taught by Godfrey.  Doing so would improve the seals ability to resist pressure and temperature changes (Paragraph 0037).
Claims 14-16, 26-28, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (2019/0368304) in view of Walton et al., U.S. Patent Publication 2018/0038193, hereinafter referred to as Walton.
Regarding Claim 14, Deng discloses the limitations presented in Claim 1 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a galvanically corrodible material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including galvanically corrodible metals (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a galvanically corrodible material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 15,   Deng discloses the limitations presented in Claim 1 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a wellbore dissolvable material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including materials dissolvable in a wellbore fluid (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a dissolvable material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 16,   Deng discloses the limitations presented in Claim 1 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a composite material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of different materials, including materials blends and different materials such as metals or polymer composites (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a composite materials as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 26, Deng discloses the limitations presented in Claim 17 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a galvanically corrodible material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including galvanically corrodible metals (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a galvanically corrodible material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 27,   Deng discloses the limitations presented in Claim 17 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a wellbore dissolvable material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including materials dissolvable in a wellbore fluid (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a dissolvable material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 28,   Deng discloses the limitations presented in Claim 17 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a composite material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of different materials, including materials blends and different materials such as metals or polymer composites (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a composite materials as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 41, Deng discloses the limitations presented in Claim 30 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a galvanically corrodible material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including galvanically corrodible metals (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a galvanically corrodible material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 42,   Deng discloses the limitations presented in Claim 30 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a wellbore dissolvable material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including materials dissolvable in a wellbore fluid (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a dissolvable material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 43,   Deng discloses the limitations presented in Claim 30 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a composite material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of different materials, including materials blends and different materials such as metals or polymer composites (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a composite materials as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (2019/0368304) in view of Massey et al., U.S. Patent Publication 2019/0383108, hereinafter referred to as Massey.
Regarding Claim 29, Deng discloses the limitations presented in Claim 17 as previously discussed, including the use of a deployment tool string, it does not expressly disclose that the deployment string includes a pivot point for reducing friction with the surrounding wellbore wall.
Additionally, Massey teaches the use of a deployed string into a wellbore which uses a friction reducing pivot assembly (206) having pivot points (226) which act to reduce friction between the string and the surrounding formation (Paragraph 0041).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structure of Deng to include a pivot friction assembly as taught by Massey.  Doing so would improve the string’s ability to be deployed into the wellbore by facilitating axial movement (Paragraph 0041).
Allowable Subject Matter
Claims 5, 7, 9, 20, 22, 33, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bell et al., U.S. Patent 4,745,972, teaches the use of a downhole packer system with two part extrusion control rings having an internal slotted structure.
Vick et al., U.S. Patent 6,793,022, teaches the use of a downhole composite anchoring device with terminal end through slots to control expansion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676